Citation Nr: 1425334	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-01 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel





INTRODUCTION

The Veteran served on active duty from August 1973 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit.

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The medical evidence shows that the Veteran has been diagnosed as having an adjustment disorder with anxiety and depressive features.  The Veteran's claim has been recharacterized as shown on the title page. 

The reopened issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed January 2004 rating decision denied service connection for schizophrenia on the basis that the evidence failed to show that the Veteran received treatment for an acquired psychiatric disorder during service, or manifested psychosis to a compensable degree within one year of active duty service.  

2.  Evidence received since the January 2004 rating decision is neither cumulative, nor redundant, and when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied service connection schizophrenia is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, has been received; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board is reopening and remanding the Veteran's claim on the basis that new and material evidence has been received.  Accordingly, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior July 2002 denial of the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A determination as to whether additional required notice and development has been accomplished would be premature at this time, as the Veteran's service connection claim is being remanded for further adjudicative action.

New and material evidence

The record reflects that the last final decision regarding the claim of entitlement to service connection for schizophrenia was in January 2004.  In that decision, it was determined that there was no evidence that the Veteran had received treatment for an acquired psychiatric disorder during service and no evidence that he had been diagnosed with psychoses to a compensable degree within one year of separation from service.  

Upon review, the Board finds that the evidence added to the record since the January 2004 decision relates to unestablished facts necessary to substantiate the Veteran's claim.  Accordingly, the Board finds that new and material evidence has been submitted and the claim is reopened.  


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is considered reopened.  To this extent, and to this extent only, the appeal is granted.  


REMAND

The case is REMANDED for the following action:

1.  Obtain updated mental health treatment records since January 2010 and associate with claims folder or the Virtual VA/VBMS paperless folder.

2.  The Veteran should be scheduled for an examination by a qualified examiner to determine whether paranoid or other schizophrenia (or any other diagnosed acquired psychiatric disorder) is the result of an event during, or is otherwise related to active duty service.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any and all tests deemed necessary should be performed.  The examiner should also solicit from the Veteran a history of symptomatology associated with any acquired psychiatric disorder.  

The examiner's attention is called to the following:

* The Veteran completed 10 years of active service ending in August 1983 with no recorded mental or psychological complaints;

* The Veteran was diagnosed with schizoaffective disorder and paranoid schizophrenia in early 1989, with reported mental function symptoms beginning in 1986;

* Contrary to his accounts, the evidence does not indicate that the Veteran was specially trained in "Special Operations" forces such as the SEALs or other organizations, nor did he see combat service. 

The examiner should be asked whether any current acquired psychiatric disorder (to include any such disorder that has been diagnosed at any time during the appeals period) is related to or is otherwise the result of active duty service, TO INCLUDE WHETHER ANY PRODROMAL SYMPTOMS OF SCHIZOPHRENIA WERE PRESENT WITHIN TWO YEARS AFTER DISCHARGE FROM ACTIVE DUTY.  The examiner must provide a complete explanation for all conclusions reached, and should discuss those findings in relation to the pertinent evidence of record.

If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).

3.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to, and in compliance with, the directives of this remand, and if not, implement corrective procedures.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


